   8:20-cr-00333-BCB-SMB Doc # 59 Filed: 03/31/21 Page 1 of 1 - Page ID # 128




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:20CR333

       vs.
                                                                       ORDER
DALONTE FOARD,

                       Defendant.


       This matter is before the court on Defendant's Motion to Continue Pretrial Motion
Deadline [57]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 60-day extension. Pretrial Motions shall be filed by May 28, 2021.
       IT IS ORDERED:
       1.      Defendant's Motion to Continue Pretrial Motion Deadline [57] is granted. Pretrial
motions shall be filed on or before May 28, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between April 1, 2021 and May 28, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 31st day of March, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
